43770070L9
                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS

CHRISTOPHER STOLLER,                  )
                                      )
     Plaintiff,                       )
                                      )
v.                                    )                       19-cv-140
                                      )
COSTCO WHOLESALE CORPORATION, et al., )                       Judge Dow, Jr.
                                      )
     Defendants.                      )


       DEFENDANTS BRADLEY C. NAHRSTADT AND LIPE LYONS MURPHY
           NAHRSTADT & PONTIKIS, LTD.’S MEMORANDUM OF LAW
          IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT

       Defendants Bradley C. Nahrstadt and Lipe Lyons Murphy Nahrstadt & Pontikis, Ltd.

(“Lipe Lyons”) submit this Memorandum of Law in support of their contemporaneously-filed

Motion for Summary Judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure and

Statement of Material Facts under Local Rule 56.1.

                                        INTRODUCTION

       A Melrose Park police officer issued Plaintiff Christopher Stoller a citation for retail theft

after the store security manager at a Costco Wholesale Store observed Stoller eating shrimp out

of a $12 pre-made deli shrimp platter and stealing a pair of gloves. Stoller did not have to pay

the $100 fine set forth in the citation because the police officer who issued the citation

inadvertently cited to the wrong municipal code provision. According to the administrative

hearing officer at Stoller’s citation hearing, “as far as the evidence that I have heard thus far, I

believe there is sufficient evidence to support the violation. However due to the defect in the

complaint, I am going to dismiss the complaint.” Having avoided liability due to a technical

defect in the citation, Plaintiff continues to test his good fortune. After this Court gave Stoller an


                                                  1
opportunity to amend his complaint, Stoller has elected to double down; and his 74-page first

amended complaint repeats the same baseless allegations and additionally “charges” Bradley C.

Nahrstadt with perjury. For the following reasons, this Court should grant summary judgment in

favor of Bradley C. Nahrstadt and his employer, Lipe Lyons Murphy Nahrstadt & Pontikis, Ltd.

(“Lipe Lyons”) and dismiss with prejudice Stoller’s claims against these defendants.

                                   STANDARD OF REVIEW

       Under Rule 56(a), summary judgment is appropriate when the record, viewed in the light

most favorable to the non-moving party, reveals that there is no genuine issue as to any material

fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The

moving party must identify “those portions of the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, which it believes

demonstrates the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986) (quoting Fed. R. Civ. P. 56(a)). “A genuine issue of material fact arises only if

sufficient evidence favoring the nonmoving party exists to permit a jury to return a verdict for

that party.” Springer v. Durflinger, 518 F.3d 479, 484 (7th Cir. 2008).

       The plaintiff bears the burden of establishing that he or she has sued the correct

defendant. Binder v. Squibb, 184 F. Supp. 2d 762, 768 (N.D. Ill. 2001) (Denlow, J.) If a

defendant’s motion for summary judgment arguing that it is not a proper defendant is supported

by reference to undisputed facts in affidavits or other parts of the record, then the burden shifts to

the plaintiff to properly contest those facts. Dallas v. Don Cunningham & Associates, 1991 WL

278312 at *4 (N.D. Ill. 1991) (Kokoras, C.)




                                                  2
                                           ARGUMENT

I.     Background.

       Stoller has sued approximately 50 defendants (including 10 John Does) claiming they all

violated his rights in the following ways: “(a) Violation of 42 U.S.C. 1983; arrest, (b) Violation

of 42 U.S.C. 1983: detention and confinement, (c) Violation of 42 U.S.C. 1983: strip search, (d)

Violation of 42 U.S.C. 1983: conspiracy, (e) Violation of 42 U.S.C. 1983: refusing or neglecting

to prevent, (f) Malicious prosecution, (g) Malicious abuse of process, (h) Violation of the Ill.

Civil Rights Act, (i) False Arrest and imprisonment, (j) Battery, (k) Conspiracy, (l) Intentional

infliction of emotional distress, (m) subornation of perjury and (n) perjury.” (Defendants’

Statement of Material Facts (hereafter “Defs’ Facts”), ¶ 12.) The named defendants, sued in their

individual capacities, include the mayor, village clerk and entire village council of the Village of

Melrose Park, and 19 employees of Costco Wholesale Corporation including Costco’s chairman

of the board, and its president and chief executive officer.

       According to Stoller’s complaint, Bradley C. Nahrstadt was a “co-conspirator, conspiring

with the Defendants, aiding and abetting the Defendants to maliciously prosecute Christopher

Stoller.” (Defs’Facts, ¶ 13) While it is difficult to discern from the complaint the counts that are

brought against Nahrstadt, Stoller appears to allege:

       •   On or about November 19, 2018 [sic], the Nahrstadt “entered into an agreement,

           ratified and approved the ongoing conspiracy, in which the frivolous retail thief [sic]

           charge was filed against Plaintiff.” (Count V.)

       •   Nahrstadt “played an active part in the initiation of “the phony theft charges and/or

           the prosecution of same, resulting in the unlawful arrest, excess force, false

           imprisonment and trial of Plaintiff.” (Count VII.)



                                                  3
       •   In Counts VIII and XV Stoller seeks damages of 1 million dollars from each and

           every named defendant for intentional infliction of emotional distress.

       •   All the individual defendants, presumably including Nahrstadt, “each acted in concert

           with one or more co-conspirators, reached an agreement to deprive Plaintiff

           Christopher Stoller of his constitutional rights.” (Count XII.)

       •   Nahrstadt failed to intervene to prevent the violation of the Plaintiff’s constitutional

           rights (Count XIV.)

       •   Christine Carlson’s loss prevention report and the ticket for retail theft are both

           defamatory and therefore all defendants are therefore guilty of per se defamation.

           (Count XVI.)

       •   Nahrstadt knowingly and willingly committed perjury by stating under oath,

           [b]ecause I have represented Costco Wholesale Corporation’s interests in other

           matters, I was requested by Costco Wholesale Corporation to monitor the

           administrative hearing on Stoller’s compliance violation citation, which took place on

           November 21, 2017. I had no active role or involvement in that administrative

           hearing.” (Count XVII.)

(Defs’ Facts, ¶ 18.)

       Stoller again alleges that Nahrstadt conspired with the other defendants to maliciously

prosecute him. (Defs’ Facts, ¶ 13.) There is no evidence that Nahrstadt was present at the

Costco Wholesale Store when Stoller was ticketed for retail theft or that he was in any manner

involved in the decision to issue a citation to Stoller. (Defs’ Facts, ¶¶ 19, 20.) Stoller also pleads

for the first time that Nahrstadt perjured himself by stating under oath that he had no active

involvement in Stoller’s administrative hearing.         (Defs’ Facts, ¶ 14.)      While, Nahrstadt


                                                  4
monitored the administrative hearing on Stoller’s ticket on behalf of Costco Wholesale

Corporation (“Costco”), Stoller has failed to demonstrate that Nahrstadt participated in the

administrative hearing. (Defs’ Facts, ¶¶ 20, 21, 23, 24, 25.)     Moreover, Stoller’s perjury and

subornation of perjury claims fail as matter of law as both Illinois and federal law bar civil

claims of perjury and subornation of perjury. Liddell v. Smith, 345 F.2d 491, 495 (1965).

         Additionally, Stoller has failed to establish any valid claim that he was subjected to a

malicious prosecution. The citation hearing was not resolved in a manner indicative of Stoller’s

innocence. The hearing office dismissed the complaint solely because the ticket cited the wrong

municipal code provision. (Defs’ Facts, ¶ 8.) Moreover, it is undisputed that Stoller’s alleged

“false arrest” occurred on September 19, 2016. Stoller filed his complaint on January 8, 2019,

beyond the applicable two-year statute of limitations, and both his state law personal injury

claims and his section 1983 claims are untimely and must be dismissed.

   II.          Plaintiff’s Conclusory Allegations Against Bradley C. Nahrstadt and Lipe
                Lyons Lack Any Evidentiary Support.

         Stoller pleads that Nahrstadt perjured himself by falsely stating under oath in a

declaration filed in support of his Rule 11 Motion for Sanctions against Stoller, “[b]ecause I have

represented Costco Wholesale Corporation’s interests in other matters, I was requested by

Costco Wholesale Corporation to monitor the administrative hearing on Stoller’s compliance

violation citation, which took place on November 21, 2017. I had no active role or involvement

in that administrative hearing.” (Defs’ Facts, ¶ 14.)     Stoller first interprets the term “active

involvement in the administrative hearing” so expansively as to include any communications

Nahrstadt may have had with Costco prior to the administrative hearing. Stoller then accuses

Nahrstadt of perjury under Stoller’s own broad and self-serving definition of “active

involvement.”      Nahrstadt does not dispute that he was retained by Costco to monitor the


                                                5
administrative hearing, but Costco was not the entity prosecuting Stoller’s ticket for retail theft.

There is no evidence that Nahrstadt either represented the Village of Melrose Park or appeared

on behalf of the Village of Melrose Park.        (Defs’ Facts, ¶ 24.)    As the transcript of the

administrative hearing makes clear, Nahrstadt had no active involvement in the administrative

hearing on November 21, 2017, as he did not participate in the administrative hearing. (Defs’

Facts, ¶¶ 3, 6.)

        Stoller claims in his amended pleading that he overheard Nahrstadt “coaching” Christine

Carlson to perjure herself immediately prior to the hearing. (Defs’ Facts, ¶ 15.) Stoller may

remember the events of November 19, 2016 differently, but it remains undisputed that Carlson’s

testimony was entirely consistent with: (1) her written description of Stoller’s activities in the

Costco Wholesale Loss Prevention Report, which she prepared on November 19, 2016, the same

day Stoller was issued the ticket for retail theft for purloined shrimp and a pair of gloves (Defs’

Facts, ¶ 7), and (2) the description of events she reported to the Village of Melrose Park Police

Department on November 19, 2016.          (Defs’ Facts, ¶ 2.)    According to the police report,

“[o]ffender Stoller opened and [sic] a shrimp cocktail container, ate several shrimp inside

totaling $11.99 then took a pair of gloves, placed them in his pocket totaling $24.99 and passed

the last point of purchase without paying for said items.” (Defs’ Facts, ¶ 2.) Stoller also alleges

that Nahrstadt coached Carlson to testify that “with advice of counsel” she was told to disregard

certain subpoenas Stoller issued.”     (Defs’ Facts, ¶ 4.)    The hearing officer examined the

subpoenas and ruled that they were facially defective. (Defs’ Facts, ¶ 5.)

        Moreover, this Court need not address the merits of Stoller’s private “charges” of perjury

and subornation of perjury because these new counts fail to state causes of action. Stoller alleges

that Nahrstadt committed perjury under 18 USCA § 1621. However, 18 USCA § 1621 is a



                                                 6
criminal statute that provides no civil remedy. Under both Federal and Illinois law, there is no

civil cause of action to recover damages caused by perjury or subornation of perjury, “whether

committed in the course of, or in connection with, a civil action or suit, a criminal prosecution, or

other proceeding and whether the perjurer was a party to or a witness in the action or

proceeding.”    Liddell v. Smith, 345 F.2d 491, 494 (7th Cir. 1965).          Stoller’s perjury and

subornation of perjury counts fail as a matter of law and this Court should dismiss with prejudice

Counts XVII and Count XVIII.

       Stoller’s latest allegations notwithstanding, the facts demonstrate that Nahrstadt was not

present at the Costco Wholesale Store when Stoller received an ordinance citation for retail theft.

(Defs’ Facts, ¶ 19.) Nahrstadt had no contact with Christine Carlson at or near the time she

observed Stoller stealing shrimp and a pair of gloves, and he had no involvement in Carlson’s

preparation of the Costco Wholesale Loss Prevention Report. (Id., ¶ 19.) Stoller fails to plead

any facts to show that Christine Carlson relied on anything other than her own observations to

conclude that Stoller had committed retail theft. Although Stoller’s attorney pointed out at the

administrative hearing that the allegedly stolen gloves were not recovered (Id., ¶ 20) (a fact

Carlson acknowledged in her loss prevention report (Id., ¶ 7), there was no evidence presented at

the administrative hearing to suggest Carlson’s testimony was in any way altered, fabricated or

otherwise untruthful. To the contrary, the administrative hearing officer stated that he had heard

credible evidence to support the complaint against Stoller. (Id., ¶ 9.)

       Despite being given two opportunities to do so, Stoller has failed to plead any facts to

raise even an inference that Nahrstadt played any role in either the events of November 19, 2016

or the decision to issue Stoller a ticket for retail theft. There is no evidence that Nahrstadt

participated in the administrative hearing on November 21, 2017 or that he conspired with



                                                 7
anyone to maliciously prosecute Stoller’s ticket for retail theft.       This Court should grant

summary judgment in favor of Bradley C. Nahrstadt and Lipe Lyons Murphy Nahrstadt &

Pontikis, Ltd. and against Christopher Stoller and dismiss with prejudice all claims against these

defendants.

III.   Stoller’s claim Fails to State a Valid Cause of Action for Malicious Prosecution.

       Even if Stoller could somehow present evidence sufficient to create an issue of fact as to

the extent of Nahrstadt’s participation in the administrative hearing, these defendants would still

be entitled to summary judgment as Stoller has failed to plead that he was maliciously

prosecuted, and his claims for injuries arising out of his false “arrest” on November 19, 2016 are

time barred.

       In order to succeed on a malicious prosecution claim, the plaintiff must establish: (1) the

commencement or continuance of an original criminal or civil judicial proceeding by the

defendant, (2) the termination of the proceeding in favor of the plaintiff, (3) the absence of

probable cause for such proceeding, (4) the presence of malice, and (5) damages resulting to the

plaintiff. Swick v. Liautaud, 169 Ill.2d 504, 512 (1996). A plaintiff must establish each of these

elements. Logan v. Caterpillar, Inc., 246 F.3d 912, 922 (7th Cir. 2001.)

       Nahrstadt and his law firm are entitled to summary judgment because Stoller cannot

establish that Nahrstadt either initiated or prosecuted Stoller’s citation. (Defs’ Facts, ¶¶ 31-37.)

Moreover, mere termination of the proceeding is not sufficient to satisfy the second element of a

malicious prosecution claim; the termination of the case must be indicative of the plaintiff’s

innocence. Doblecki v. Palacios, 829 F. Supp. 229, 235 (N.D. Ill. 1993) (Hart, W.) “Where the

case is disposed of in a manner that leaves the question of the accused’s innocence unresolved,

there generally can be no malicious prosecution claim by the accused.” Doblecki, 829 F. Supp.



                                                 8
at 235 (citations omitted.) A favorable termination may be found “where the legal disposition

gives rise to an inference of lack of probable cause.” El Ranchito, Inc. v. City of Harvey, 207 F.

Supp. 2d 814, 822 (N.D. Ill. 2002) (Bucklo, E.); Cult Awareness Network v. Church of

Scientology Int’l, 177 Ill.2d 267, 278 (1997). The circumstances surrounding the abandonment

of the proceedings must compel a positive inference of innocence. El Ranchito, Inc., 207 F.

Supp. 2d at 822.

       In this case, the hearing officer expressly stated that the evidence presented was sufficient

to support the violation against Stoller. (Defs’ Facts, ¶ 9.) The hearing officer dismissed the

citation because the police officer who issued the citation had inadvertently referenced the wrong

municipal code provision. (Defs’ Facts, ¶ 9.) Clearly, the dismissal was neither indicative of

Stoller’s innocence nor based on the evidence. As the dismissal of the complaint against Stoller

was due solely to a technical violation, Stoller’s claim for malicious prosecution necessarily fails

as a matter of law. This Court should grant summary judgment in favor of Nahrstadt and the

Lipe Lyons Defendants and against Stoller.

IV.    Stoller’s Federal and State Law Claims Arising Out of His Alleged False Arrest Are
       Time-Barred.

       A court may dismiss a claim as time-barred if the complaint sets forth the necessary

information to show that the statute of limitations has expired. Davenport v. Dovgin, 545 Fed.

Appx. 535, 538-39 (7th Cir. 2013.) In Illinois, the statute of limitations for a claim premised on

defamation is one year (735 ILCS 5/13-201; Andersen v. Village of Glenview, 2018 WL 6192171

* 13 (N.D. Ill.), and the statute of limitations for or personal injury actions is two years. 735

ILCS 5/13-202. The Illinois two-year statute of limitations also applies to federal civil rights

claims arising in Illinois. Ashafa v. City of Chicago, 146 F.3d 459, 461 (7th Cir. 1998). Federal




                                                 9
courts also apply the state-imposed limitations period to any pendant state law claims. Long v.

Williams, 155 F. Supp. 2d 938, 943 (N.D. Ill. 2001) (Castillo, J.)

        The statute of limitations in a Section 1983 false arrest claim accrues on the day of the

arrest. Wallace v. City of Chicago, 440 F.3d 421, 425 (7th Cir. 2006.) Likewise, claims for

excessive force and unlawful search and seizure accrue immediately at the time of the arrest and

search. Mihelic v. Will County, Ill., 826 F. Supp. 2d, 1104, 1111 (N.D. Ill. 2011). Claims for

intentional infliction of emotional distress stemming from an arrest or prosecution also accrue on

the date of the arrest. Grayson v. City of Aurora, 157 F. Supp. 3d 725, 747 (N.D. Ill. 2016)

(Kendall, J.).

        Stoller was issued a citation for retail theft on November 19, 2016 (Defs’ Facts, ¶ 1), but

he did not file his complaint until January 8, 2019. (Dkt. No. 1.) His federal and state law

claims arising from the events surrounding “arrest” on November 19, 2016 are time-barred and

must be dismissed.

                                          CONCLUSION

        There are no genuine issues of fact material as to Christopher Stoller’s claims against the

Bradley C. Nahrstadt. Stoller cannot carry his burden of proof to demonstrate that Nahrstadt was

actively involved in either the decision to issue Stoller a citation for retail theft or in the

prosecution of that citation. Moreover, Stoller cannot maintain a civil action for perjury, and his

claim for malicious prosecution likewise fails because Stoller cannot show that the citation

hearing for retail theft ended in a manner that in any way indicated his innocence. Finally,

Stoller’s federal and state law claims stemming from the events on November 19, 2016 are time-

barred as Stoller filed his lawsuit outside the applicable two-year statute of limitations.




                                                 10
       Based on the foregoing, Defendants Bradley C. Nahrstadt and Lipe Lyons Murphy

Nahrstadt & Pontikis, Ltd., respectfully request that this Court enter an Order granting summary

judgment in favor of Bradley C. Nahrstadt and Lipe Lyons Murphy Nahrstadt & Pontikis, Ltd.

and against plaintiff Christopher Stoller, dismiss with prejudice plaintiff’s claims against these

defendants, award these defendants their costs in this matter and grant such other relief as this

Court deems appropriate.



                                             Respectfully submitted,

                                             CRAY HUBER HORSTMAN HEIL &
                                             VanAUSDAL, LLC


                                             By: /s/ Daniel K. Cray
                                                     Daniel K. Cray
                                                     Attorney for Bradley C. Nahrstadt, Lipe
                                                     Lyons Murphy Nahrstadt & Pontikis, Ltd.




Daniel K Cray (#6180832)
Jordan K. Cray (#6326777)
Cray Huber Horstman Heil
 & VanAusdal LLC
303 W. Madison Street, Suite 2200
Chicago, IL 60606
(312) 332-8450
(312) 332-8451 (fax)
dkc@crayhuber.com
jkc@crayhuber.com




                                               11
